Decree, so far as appealed from affirmed, with costs payable out of the estate. Memorandum: We think that the finding of the surrogate that the money in question was.the property of the widow is supported by the evidence and is not against its weight. All concur, except Sears, P. J., who dissents and votes for reversal on the ground that the finding that the money was the property of the widow is against the weight of the evidence. (The portion of the decree appealed from denied to the executor the possession of certain money in a discovery proceeding.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.